Mr. Justice Marrero
delivered the opinion of the Court.
On September 9, 1948, the District Court of Ponce rendered judgment in the above-entitled case, granting the injunction proceeding to recover possession instituted by José Enrique González against Julián Jiménez, with costs and $300 as attorney’s fees. On October 6th following, the defendant appealed from that judgment. On September 15th the successful plaintiff filed his memorandum of costs and after the defendant filed a motion challenging the same, on *154October lltli the court issued an order approving the memorandum, although for a lesser sum than that claimed by the plaintiff. Five days later, the defendant appealed from the order issued.
The plaintiff now prays for the dismissal of both appeals, that taken from the judgment on the merits because it is frivolous and the one taken from the order approving the memorandum of costs, because the required internal revenue-stamp had not been affixed to the notice of appeal.
An examination of the record does not convince us that the appeal taken from the judgment is frivolous. Hence, the motion to dismiss the appeal on its merits will be denied.
Now then, regarding the appeal taken from the order approving the memorandum of costs the motion should be sustained for the reasons which we shall forthwith set 'forth: by express provision of § 339 of the Code of Civil Procedure as amended by Act No. 69 of May 11, 1936 (Sess. Laws, p. 352), said order is appealable to this Court and the appeal taken “shall be considered jointly with any appeal that shall have been brought against the main judgment.” However, the fact that by express provision of this Section both appeals should be considered jointly 1 does not mean that when as happens in this case, one of the parties appeals from the judgment rendered and affixes to said notice of appeal the corresponding internal revenue stamp, it may subsequently file a new notice of appeal from the decision rendered by the court approving the memorandum of costs, without affixing to the second notice of appeal the internal revenue stamp of $5 required for “each notice of appeal from a district to the Supreme Court” by § 2 (D) of Act No. 17 of March 11, 1915 (Sess. Laws, p. 44). Since said mandatory requirement of the law has not been complied with this Court lacks jurisdiction to entertain the second appeal taken. Vázquez v. Rivera, 69 P.R.R. 883.
*155Judgment must be rendered overruling the motion to dismiss appeal taken from the judgment on its merits and sustained as to the appeal taken from the order approving the memorandum of costs, which appeal is consequently dismissed for lack of jurisdiction.

 See Merino Rodríguez Hnos, v. Font, 60 P.R.R. 318.